Citation Nr: 0803635	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  96-44 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2003 the 
Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the course of this appeal there 
has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

In this case, the evidence of record shows that the veteran 
served in Vietnam while on active duty.  The service 
treatment records are negative for any signs, symptoms, or 
complaints of asthma.  While several private treatment 
records listed an onset of the veteran's asthma in 1970 by 
way of history, the first actual diagnosis of asthma appeared 
in a private record dated September 1980.  Since 1980, 
private and VA treatment records document ongoing treatment 
for asthma.

The veteran was awarded Social Security (SSA) disability 
benefits in 1989.  This award was based on a primary 
diagnosis of anxiety and a secondary diagnosis of asthma.  A 
private treatment record from November 1983 indicated that 
the veteran was exposed to dust at his worksite at B.R. Shoe.  
An additional private treatment record from June 1985 
indicated that the veteran worked at a manufacturing company 
placing insulation in refrigerator doors.  It also stated 
that the veteran was exposed to chemicals when he worked at a 
shoe leather manufacturing company, but he felt that those 
chemicals did not increase his symptoms.

On VA examination in May 2007, the examiner noted that the 
veteran claimed his asthma was related to his exposure to 
Agent Orange.  The examiner stated that herbicides were well-
known to cause pulmonary toxicity.  He opined that "it is 
possible that his asthma is related to the herbicide 
exposures during that period."

The May 2007 VA examination is not adequate for VA rating 
purposes.  The Court has held that the use of equivocal 
language such as "possible" makes a statement by an examiner 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).  The examiner stated that 
herbicides were known to cause pulmonary toxicity, but he did 
not indicate how long it could take for toxicity symptoms to 
manifest themselves after exposure to herbicides.  
Additionally, the examiner did not discuss the possible 
relation of the veteran's employment and recreational history 
to the etiology of his asthma.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.

2.  The veteran should be afforded a VA 
pulmonary examination.  If possible, this 
examination is to be conducted by the 
physician who performed the May 2003 and 
May 2007 VA respiratory examinations.  If 
he is not available, the examination is 
to be performed by another physician 
familiar with pulmonary disorders.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

As part of the examination process, the 
examiner is to obtain from the veteran a 
comprehensive pulmonary history, 
consisting of occupational and 
recreational exposure to allergens 
causing asthma, including any history of 
smoking, in order that the physician is 
presented with a complete record of the 
veteran's exposure to any triggers 
resulting in asthma.  Following 
examination of the veteran and a review 
of the entire claims folder, the 
physician is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the 
veteran's asthma was incurred as a result 
of service.  The examiner should 
thoroughly discuss the veteran's exposure 
to herbicides while in service as well as 
the veteran's exposure to dust and toxins 
through his employment and recreational 
activities in relation to the etiology of 
his asthma.  Additionally, the examiner 
should address the length of time between 
the end of the veteran's active duty and 
the first diagnosis of exercise-induced 
asthma in 1980.

Sustainable reasons and bases are to be 
provided for any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AMC/RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




